Citation Nr: 0608729	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1943.  He died in June 1993.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The Board remanded this claim in September 2005 in order to 
schedule the appellant for a Travel Board hearing.  That 
hearing took place in February 2006 with the undersigned, and 
a transcript of the proceeding has been associated with the 
claims folder.

Pursuant to the February 2006 motion and the Board's granting 
thereof in March 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.





REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The record discloses 
the veteran died in June 1993.  The death certificate lists 
the cause of death as cerebral infarction with the 
underlying/related cause of peripheral vascular disease.

During the veteran's lifetime, service connection was 
established for chronic eczematoid dermatitis, rated as 10 
percent disabling from March 1955.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  See 38 U.S.C.A. § 
1310 (West Supp. 2005); 38 C.F.R. § 3.312 (2005).

The appellant has consistently stated that the veteran's skin 
disability has substantially contributed to his decline in 
health, ultimately resulting in his death of a cerebral 
infarction.  In support of her claim, the appellant has 
submitted a medical opinion of J.A.M., D.O, who stated that 
the veteran's recurrent skin problems, in conjunction with 
his prostate surgery and underlying heart condition, were 
more likely than not the cause of the veteran's death.  Upon 
review of this opinion, the Board finds that additional 
evidence must be obtained prior to the adjudication of this 
claim.



The Board also notes that the appellant has not been provided 
with appropriate notification of VA's duties to notify and 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet App, March 3, 2006).

While the Board regrets the delay associated with such 
action, remand of this matter is necessary in order to give 
the appellant every consideration with respect to the present 
appeal and to ensure full compliance with due process 
requirements.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  Any 
notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet App, March 3, 
2006).  

2.  The AMC should then make 
arrangements for a physician with the 
appropriate expertise to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
chronic eczematoid dermatitis caused or 
aggravated his cerebral infarction, or 
otherwise resulted in or contributed to 
the veteran's death.  The examination 
report should reflect that the claims 
file was reviewed.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.  The AMC should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of statement of the case.  The 
appellant and her representative should 
be given the opportunity to respond to 
the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


